DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims 8-10 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 8-9 purport to recite a method but do not include a single method step. See MPEP 2173.05(q).
Claims 9-10 are also rejected for depending from claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 purport to recite a method, however, at least claims 8 and 9 do not recite a single method step. It is unknowable what a method without any steps could means.
Claims 9-10 are also rejected for depending from claim 10.
In claim 9, it is unclear what “steplessly adjusted” might mean. Insufficient guidance was found in the specification to determine what the metes and bounds of this term are.
In claim 5, the phrase “at least two inlets and/or outlets” creates confusion as to whether or not a single inlet paired with a single outlet comprises at least two of the “and/or” inlets and outlets recited. Correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 does not include any subject matter not already explicitly recited in the independent claim 1. Claims 9-10 are also rejected for depending from claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (US 2015/0122467).
Regarding claim 1, Shi teaches a heat exchanger comprising: flow channels for a coolant (Fig. 8; areas 4-5), the flow channels further comprising turbulence elements (see Fig. 9) having a different flow resistance depending on a direction of the flow of the coolant (see Fig. 9; coolant flow left-right will have a different resistance than coolant flow at 45 degrees from an upper corner to an opposite lower corner), wherein the flow of the coolant can be passed through the heat exchanger in different directions (7 and 8 can be any configuration of the 4 openings illustrated in Fig. 8; see Para. [0075]).

Shi further teaches that: the turbulence elements are “drop” shaped in a top view (see Figs. 9 and 10), per claim 2; the heat exchanger comprises two inlets and two outlets (see Fig. 8), per claim 5; the coolant can be passed through the flow channels in different directions (see claim 1 above), per claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Somhorst (US 2017/0198983).
Regarding claims 3-4, Shi teaches all the claimed limitations except for turbulence elements shaped as offset undulatory fins.
Somhorst teaches that offset undulatory fins (Fig. 1) are a known configuration for turbulence elements.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Shi with the turbulence elements taught by Somhorst in order to reduce the material costs and the manufacturing costs of the turbulence element while using old and well-known designs.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Eijima (US 2020/0072561).
Regarding claim 6, Shi does not mention a valve.
Eijima teaches that it is old and well-known to provide heat exchangers (1) with a valve (Para. [0120]) in order to allow for reversing the use of the heat exchanger in systems such as heat pumps.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Shi with a valve, as taught by Eijima, in order to allow for reversal of the direction of fluid flow in the device.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2019/0110375).
Shi does not disclose a reversible pump.
Harrington teaches that it is old and well-known to use reversible pumps in cooling systems (Para. [0011]).
It would have been obvious to one of ordinary skill to utilize the device of Shi with a reversible pump in order to assist in filling, draining, purging operations of the coolant lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/               Primary Examiner, Art Unit 3763